In an action, inter alia, to recover damages for assault, the defendant appeals, as limited by his brief, from so much of an order of the Supreme Court, Suffolk County (Oshrin, J.), dated June 5, 1997, as granted the plaintiffs leave to serve an amended complaint seeking punitive damages.
Ordered that the order is affirmed insofar as appealed from, with costs.
The court did not err in permitting the plaintiffs leave to serve an amended complaint seeking punitive damages in this assault case (see, Buggie v Cutler, 222 AD2d 640; Falcaro v Kessman, 215 AD2d 432; see generally, Laurie Marie M. v Jeffrey T.M., 159 AD2d 52, affd 77 NY2d 981). Ritter, J. P., Altman, Friedmann and Luciano, JJ., concur.